Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, 10-15 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recent amendment (filed 1/21/2022) amends the independent claims 1 and 15 and adds independent claim 26 to recite the claim language “wherein an arrival time of each ray path is predicted from a range of arrival times”.  However, a review of the 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10-15 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 15 and 26, it is vague and indefinite how the “arrival time of each ray path is predicted from a range of arrival times”.  
 	In claim 7, line 1, the dependency of claim 7 is questioned since claim 6 has been cancelled.  Further, it is vague and indefinite what the antecedent for “the C1 ray” is.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 11-15, 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of the PG-Publication to Zhao (‘648) or patent to Zhao (‘312).
	Hurst et al discloses a well measurement system and method for determining cement bonding.  The system includes an acoustic logging tool (10).  The acoustic logging tool includes at least one transmitter (20), where the at least one transmitter is configured to broadcast a pressure pulse, and at least one receiver (24), where the at least one receiver is configured to record a reflected pressure pulse.  The system further includes a conveyance (12), where the conveyance is attached to the acoustic logging tool, and an information handling system (28).  The information handling system determines an integrity of a material (cement bond).
The difference between independent claims 1 and 15 and Hurst et al is the claims specify using “a Quintero Wellbore Index” where the “index is a series of indices, wherein each index from the series of indices comprises one or more ray paths through a zone of interest”.  
The PG-Pub and patent to Zhao each teaches an improved system/method of determining cement bond integrity using a series of indices (events) including one or more arrival times of one or more rays through a zone of interest (see PG-Pub, paragraphs 0005-0007 and patent, col. 5, lines 42-56 and col. 8, lines 29-43).  

 	Dependent claims 11-14, 18-23 and 25 are all disclosed by the system and method disclosed in Hurst et al.

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of Zhao (‘648) or Zhao (‘312), as applied to claim 1 above, and further in view of Tang et al (‘327).
 	Per claims 2 and 3, Tang et al discloses an improved cement bonding evaluation method where the default pressure pulse (22) is utilized in the method.  To have further modified the method of Hurst et al to include using the default pressure pulse would have been obvious to one of ordinary skill in the art in view of the improvement taught by Tang et al.

Response to Arguments
7.	Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments appear to focus on the claimed limitation that “wherein an arrival time of each ray path is predicted from a range of arrival times”.  However, the argument is not convincing in view of the 35 USC 112, first and second paragraph rejections.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl